PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/662,799
Filing Date: 24 Oct 2019
Appellant(s): Aetna Inc.



__________________
Leonard Z. Hua
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/10/2022.

Every ground of rejection set forth in the Office action dated 01/10/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The examiner maintains the 35 USC 101 rejections of the claims.

Response to Arguments
Appelant's arguments 01/10/2022 have been fully considered but they are not persuasive. 
With respect the Appelants arguments of claims 1-24 under 35 USC 101, the arguments have been fully considered, however, the examiner respectfully disagrees.
Under Step 2A Prong Two, claim 1 recites the steps including deactivating forms of payment and triggering new cards to be sent out which are directed to the abstract idea of determining respective correlations between one or more target merchants and each respective merchant Mai of a set of merchants MA; detecting the potential CPC based on the determined correlations, and outputting the detected potential CPC to facilitate responsive operations being performed in response to the detections of the potential CPC which merely teach how to apply the abstract idea in a computer environment to automate the process. Using a detection system to conduct various business or manual processes. The current claims differ from those seen in Example 37 .
Under Step 2B, the claims are not directed to significantly more than the abstract idea. The claimed combination does not operate in a non-conventional and non-generic way to perform the abstract idea, rather, the combination of additional elements merely apply the judicial exception using generic computer controls and functionality. The claims are not directed to an inventive concept in detection systems technology, thus, differ from those seen in Enfish since the claims do not improve computer functionality. The computing components in the current claims are not necessary components to perform the abstract idea. The current claims represent a business process that can be done by a human analog that is merely linked to the computing device to solve the problems associated with detection systems. The removal of the computing devices from the current claims and the use of computing technology does not affect the performance of the abstract idea. These claimed features are generic computer components. 
For the above reasons, it is believed that the 35 USC 101 rejection of the claims should be sustained. 

/T.P.K./Examiner, Art Unit 3695             


/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        May 6, 2022                                                                                                              
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.